Title: To James Madison from George W. Erving, 8 April 1807
From: Erving, George W.
To: Madison, James



Sir,
Madrid April 8th. 1807.

With my last dispatch, dated March 17th. I had the honor to submit to you copy of a note to the Prince of Peace upon the subject of his late Ordinance, issued under the sanction of the King, & professing to adopt the Law declared by the French Emperor in his decree of November 21st. 1806: the purpose of which note was to obtain from the Prince, who in his capacity of High Admiral directs by his sole authority all the maritime concerns of Spain, such instructions to the Tribunals acting under the "Admiraltazgo", as might secure to the commerce of the United States the advantages which it should have in virtue of our Treaty with this Country; by prohibiting any misapplication or misconstruction of the Ordinance in question.  The demand which in any state of our affairs here could not have been deemed improper, seemed to be rendered peculiarly necessary by the late proceedings of the Tribunals previous to the publication of the Ordinance, in which but little disposition has been manifested to respect the provisions of the Treaty: On that same ground in acknowledging Mr. Cevallos’s official communication of the Decree, I requested suitable assurances: copies of this note, dated March 19th., of Mr. Cevallos’s reply, March 27th., & of the Prince’s answer of March 31st., to the note first mentioned, are herewith transmitted.
I presume, Sir, that you will consider the explanation of the Minister "that the Decree adopted by his Catholic Majesty shall have the same construction & operation in Spain as may be given to it in France," to be entirely evasive: as it is in no wise a reply to the reasonable demand  as it is of a nature to leave room for perpetual errors, & consequently misintelligence; and as from the essential difference which exists between the French Decree & that which has been published here as its adoption, it is almost impossible to conceive how the same rules can be applied to the execution of each, or any principle but the general one first insisted on, Vizt., that whatever may be the provisions of either decree, they cannot be executed so as to affect the rights which the United States have under their Treaties with France & Spain; which principle, even if Mr. Cevallos’s note leaves room to suppose a possible compliance with, the unequivocal declaration of the Prince very fully shews that it is by no means the intention of the Government to act on.  Under these impressions I thought it my duty again to write to Mr. Cevallos, with a view of ascertaining what mode would be taken, or what course would be adopted, to give application here in the execution of the Spanish Decree to the rules which may be observed in France in the execution of the Emperor’s Decree; that you might see by his reply, connected with what you may receive from France on the subject, what will be the probable effect of the Spanish measure in case such instructions are given to the Tribunals as the note adverts to, or in case no instructions are given, be prepared for the mischiefs which must necessarily attend the Tribunals being left free to take their own course, & to determine according to the ideas which they may have as to the rules of decision which may from time to time prevail in another Country.
A Copy of the last note to Mr. Cevallos, dated 2nd. Inst., is herewith submitted.
I received yesterday a letter from General Armstrong, dated Paris March 24th., which contained the following Extract of a Letter from the french Minister of Marine to himself, of December 24th. 1806, in explanation of the Imperial Decree.
"Le Décret Impérial du 21. Novembre 1806, n’apporte jusqu’ici aucune modification aux réglements actuellement observés en France á l’égard des navigations neutres, ni conséquemment á la Convention du 30. Septembre 1800. avec les États Unis d’Amérique."
I regret that this had not reached me earlier: I shall not fail, as the occasion may present, to make use of this communication in such way as may appear to be most advantageous.  But I cannot, Sir, conceal from you my persuasion that this Government has no disposition to follow the steps of France in her wise & just policy towards the United States, & that it is not possessed of similar views & sentiments in what regards neutral rights generally, as indeed has been made sufficiently evident to the Agents of all the neutral Powers here: in the conferences which they have sought as well with Mr. Cevallos, as with the Prince on the subject of the late decree, they have been very explicitly informed that it is the determination of the Government to seize & condemn in the strict sense of the decree, without regard to any considerations whatever.  I have the honor to be, Sir, With perfect respect & Consideration, Your very obt. h’ble Servt.

George W Erving

